Case: 18-14885   Date Filed: 04/30/2019   Page: 1 of 3


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 18-14885
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 4:17-cv-01495-KOB


LUTISHA IRENE BUSH,

                                                           Plaintiff-Appellant,

                                    versus

SOCIAL SECURITY ADMINISTRATION,
COMMISSIONER,

                                                          Defendant-Appellee.

                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Alabama
                      ________________________

                             (April 30, 2019)

Before WILLIAM PRYOR, MARTIN and NEWSOM, Circuit Judges.

PER CURIAM:
              Case: 18-14885      Date Filed: 04/30/2019   Page: 2 of 3


      Lutisha Bush appeals a decision affirming the denial of her application for

supplemental security income. 42 U.S.C. §§ 405(g), 1383(c)(3). Bush argues that

the administrative law judge gave insufficient weight to the opinion of her

examining psychologist that she was mentally disabled. We affirm.

      The administrative law judge was entitled to give limited weight to the

opinion of Dr. Ashley Hampton. The administrative law judge correctly

disregarded Dr. Hampton’s opinion that Bush was unable to work because that

determination rests with the Commissioner. See 20 C.F.R. § 416.927(d)(1). And, as

the administrative law judge explained in her decision, see Winschel v. Comm’r of

Soc. Sec., 631 F.3d 1176, 1179 (11th Cir. 2011), Dr. Hampton, who examined

Bush once regarding her application for disability, see 42 U.S.C. § 404.1527(2)(i)–

(ii), offered an opinion that was internally inconsistent, see id. § 404.1527(c)(4),

and conflicted with evidence in the record. Dr. Hampton opined that Bush might

encounter problems interacting with coworkers, supervisors, and the public, yet Dr.

Hampton recorded that Bush was cordial, polite, and affable. Dr. Hampton also

opined that Bush would have difficulty concentrating, yet that opinion conflicted

with the doctor’s notes that Bush was alert and focused well and with a report in

September 2015 from a physician at CED Mental Health Center that Bush’s

attention and concentration were adequate. But notwithstanding those

shortcomings, the administrative law judge considered Dr. Hampton’s opinions


                                           2
              Case: 18-14885     Date Filed: 04/30/2019   Page: 3 of 3


that Bush had problems with attentiveness and mood in determining that she had

moderate difficulties with concentration, persistence, or pace. The weight given to

Dr. Hampton’s opinion distinguishes Bush’s case from Wilder v. Chater, 64 F.3d

335 (7th Cir. 1995), where the administrative law judge disregarded undisputed

testimony from a court-appointed psychiatrist about “the date of onset of [the

applicant’s] disabling depression.” Id. at 337. And Bush does not dispute that

substantial evidence supports the decision that she is not disabled.

      We AFFIRM the denial of Bush’s application for benefits.




                                          3